Citation Nr: 1612445	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  11-27 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral lower extremity peripheral neuropathy, to include as due to herbicide exposure.

2.  Entitlement to service connection for a bilateral foot disorder, to include as due to aggravation of a preexisting condition.


REPRESENTATION

Veteran is represented by:  Marine Corps League


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1968 to August 1969.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In August 2013 and October 2014, the Board remanded this matter for further evidentiary development.  The requested development was completed, and the case has now been returned to the Board for further appellate action.

The issue of entitlement to service connection for a rash on the feet and legs has been raised by the record in a January 2010 statement, but has not been adjudicated by the RO.  Moreover, in an August 2010 written statement, the Veteran indicated that he sustained shrapnel wounds to his feet during service, and in a March 2013 written statement, the Veteran's representative indicated that the RO failed to develop the Veteran's service connection claim for residuals of shrapnel wounds to the feet.  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of entitlement to service connection for a bilateral foot disorder is addressed in the remand portion of the decision below and is remanded to the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

The Veteran's bilateral lower extremity peripheral neuropathy was not present during service, was not manifested to a compensable degree within one year of exposure to an herbicide agent, and is not shown to be etiologically related to his active military service.  


CONCLUSION OF LAW

Bilateral lower extremity peripheral neuropathy was not incurred in or aggravated by the Veteran's active military service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.3216(a) (2015).

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO's May 2010 letter to the Veteran contained the requisite notice.  Id.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.  See Pelegrini, 18 Vet. App. at 120.

The duty to assist the Veteran has also been satisfied.  The RO obtained the Veteran's service treatment records and all identified VA treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In August 2013, the Board remanded the Veteran's claim, in part, to obtain any outstanding VA and private treatment records.  While in remand status, the RO obtained the Veteran's updated VA treatment records.  In September 2013, the Veteran submitted signed authorizations to obtain records from HCMW Internal Medicine and Kalamazoo Foot Surgery; however, the record does not show that the RO attempted to obtain those records.  In October 2014, the Board remanded the Veteran's claim in order to obtain all records of treatment from the private treatment providers identified in the September 2013 authorizations.  In November 2014, the Veteran was sent a copy of the Board's October 2014 Remand, and the RO informed him that the authorizations he submitted for HCMW Internal Medicine and Kalamazoo Foot Surgery expired.  Therefore, the RO asked the Veteran to submit new authorizations so VA could obtain such records.  To date, no updated authorizations have been received.  While VA has a statutory duty to assist the Veteran in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that VA's duty to assist veterans is not always a "one-way street").  Accordingly, the Board is satisfied that VA has made reasonable efforts to obtain the Veteran's private treatment records in accordance with the terms of the Board's October 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  There is no indication that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 116.

In the August 2013 Remand, the Board also directed the RO to provide the Veteran with a VA examination and obtain a medical opinion as to whether the Veteran's lower extremity peripheral neuropathy was related to service, to include as due to herbicide exposure.  The Veteran underwent a VA examination in October 2013, during which the examiner reviewed the evidence of record, administered a thorough clinical evaluation, and rendered an opinion addressing all of the salient questions presented by the Veteran's service connection claim.  Based on the foregoing, the Board finds that the Veteran has received an adequate VA examination and that the RO has substantially complied with this portion of the Board's August 2013 remand directives.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stegall, 11 Vet. App. at  271.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield, 20 Vet. App. at 542-43; see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing that an error is harmful or prejudicial normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served."). 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

Service connection may also be presumed for certain disabilities, including early-onset peripheral neuropathy, if a veteran was exposed to an herbicide agent, including Agent Orange, during service, and the disease manifested to a degree of ten percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during service.  38 C.F.R. § 3.307(a)(6)(ii), 3.309(e) (2015).  A veteran who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii).  

Service personnel records confirm that the Veteran served in the Republic of Vietnam for approximately three months beginning in February 1969, and therefore, herbicide exposure is presumed.  See 38 U.S.C.A. § 1116(f).  As such, service connection may be established on a presumptive basis if the Veteran's peripheral neuropathy manifested to a compensable degree within one year of the last date of exposure.  See 38 C.F.R. § 3.307(a)(6)(ii).

On the Veteran's Application for Compensation and/or Pension, he indicated that his bilateral peripheral neuropathy began in 2007.  Indeed, service treatment records show no treatment for or diagnoses of peripheral neuropathy during service.  Post-service treatment records are silent as to complaints of or treatment for peripheral neuropathy until September 2007, at which time the Veteran reported some numbness through the foot, which caused balance difficulties.  The earliest record of a diagnosis of peripheral neuropathy is dated November 2009.  In December 2009, one of the Veteran's private treatment providers summarized his medical history since 1988, and it was noted that the Veteran first complained of lower extremity numbness and tingling in 2009, which was believed to be progressive neuropathy.  A July 2010 VA treatment record indicates that the Veteran reported numbness in both feet and ankles "for at least [ten] years."  

In July 2010, the RO denied the Veteran's service connection claim for peripheral neuropathy.  During an October 2013 VA examination, the Veteran reported that he first noticed numbness and tingling in his lower extremities during service.  In a March 2014 written statement, the Veteran indicated that he believed his peripheral neuropathy began "after being medivaced out of Vietnam because [his] feet were a mess and being exposed to Agent Orange."  He further indicated that he did not seek medical treatment due to his age.  The Veteran's statements are competent evidence as to the presence of observable symptoms, such as numbness and tingling in the lower extremities.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  However, the Board assigns greater probative value to the contemporaneous medical evidence of record and the statements the Veteran made prior to the denial of his service connection claim.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that contemporaneous evidence has greater probative value than history as reported by a veteran); Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (holding that in weighing credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record).  Of note, the Veteran's report of onset of peripheral neuropathy in 2007 rather than service is consistent with the normal sensory examination reported during hospitalization at a Naval Hospital in June 1969.  

As the probative evidence of record does not show that the Veteran's peripheral neuropathy manifested to a degree of ten percent or more within a year after the last date of in-service herbicide exposure, the Board finds that presumptive service connection is not warranted.  38 C.F.R. § 3.307(a)(6)(ii), 3.309(e).

Notwithstanding the lack of evidence to support service connection on a presumptive basis, service connection may still be established on a non-presumptive direct basis.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

In order to establish direct service connection for a disability, there must be: (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury incurred, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).

To the extent that the Veteran asserts that his current peripheral neuropathy had its onset after service, but was nevertheless caused by in-service events, the Board finds that opining on the origin of peripheral neuropathy, where the onset of symptoms occurs many years after service with potential intervening causes, is more suited to the realm of medical, rather than lay expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The evidence of record does not show the Veteran has any specialized education, training, or experience in evaluating and determining the etiology of neurological conditions.  Thus, the Board finds that the Veteran's statements are not competent evidence as to a nexus between his currently diagnosed peripheral neuropathy and service.  See King v. Shinseki, 700 F.3d 1339, 1344 (Fed. Cir. 2012) (holding that the Court of Appeals for Veterans Claims did not improperly discount lay evidence of a nexus where witnesses did not possess special training or expertise needed to establish medical causation).

In December 2009, one of the Veteran's private treatment providers indicated that that the Veteran reported continued metatarsal pain, numbness, tingling, and burning.  The treatment provider indicated that the diagnosis was most likely a progressive neuropathy and opined that "it is certainly probable that this is related to exposure to Agent Orange in your service in Vietnam."  

During an October 2013 VA examination, the Veteran reported receiving treatment for worsening hammer toes on several occasions during service.  He further stated that upon his deployment to Vietnam, "the weather wreaked havoc on [his] feet" and he was exposed to Agent Orange.  Thereafter, he was medically evacuated out of Vietnam for foot problems.  The Veteran stated that he started noticing numbness and tingling during service, which progressively worsened.  He also reported being told that he was borderline diabetic on several occasions.  The examiner opined that the Veteran's peripheral neuropathy was "less likely than not . . . incurred in or caused by" service.  In support of this, the examiner indicated that there is no evidence of peripheral neuropathy for approximately 30 years after the Veteran's separation from service and cited to research conducted by the National Academy of Sciences which found that "there are no data to suggest that exposure to herbicides can lead to the development of delayed-onset chronic peripheral neuropathy many years after termination of exposure in those who did not originally experience early-onset neuropathy."  The examiner further noted that the National Academy of Sciences defined delayed-onset peripheral neuropathy as "having its onset more than one year after exposure."  Moreover, the examiner indicated that the Veteran had a history of alcohol use, which can lead to neuropathy, or "the other possibility is that he is actually pre-diabetic," but has not received a diagnosis of diabetes mellitus, type II. 

In March 2014, the Veteran submitted, in relevant part, the following opinion from his private treatment provider:

Upon the [Veteran's] examination today, I do agree that he has a severe peripheral neuropathy in the lower extremities.  This is not an uncommon finding after exposure to Agent Orange and other herbicides, etc.  At this point, I do believe this may be just as likely as not to be service connected due to prior exposure during Vietnam.  The scenario certainly seems plausible for that.  I don't believe there is any additional testing that would shed any more light on the issue at hand.  

The evidence of record contains conflicting competent medical opinions.  In weighing the evidence, the Board must decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999); Evans v. West, 12 Vet. App. 22, 31 (1998); Winsett v. West, 11 Vet. App. 420-25 (1998). 

The Board assigns no probative value to the December 2009 and March 2014 private etiological opinions because they are not supported by a rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Moreover, the March 2014 opinions that the Veteran's peripheral neuropathy "may" be caused by herbicide exposure, and that such a "scenario certainly seems plausible," are speculative, and therefore, are of little probative value.  See, e.g. Morris v. West, 13 Vet. App. 94, 97 (1999) (diagnosis that appellant was "possibly" suffering from schizophrenia deemed speculative); Bloom v. West, 12 Vet. App. 185, 186-87 (1999) (opinion that a veteran's time as a prisoner of war "could" have precipitated the initial development of his lung condition found too speculative).  

The Board assigns greater probative value to the October 2013 VA examiner's opinion, as it is supported by a rationale and cites to relevant medical literature.  

Accordingly, service connection for bilateral lower extremity peripheral neuropathy is not warranted, as the most probative evidence shows that the Veteran's current peripheral neuropathy was not incurred in or due to service, nor may it be presumed to have been so incurred.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's service connection claim, the doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   


ORDER

Service connection for bilateral lower extremity peripheral neuropathy is denied.


REMAND

The Veteran asserts that his current foot disorders were incurred in or aggravated by service.  Veterans are presumed to be in sound medical condition at the time of entry into service except for defects actually noted when examined for entry into service.  This presumption of soundness can be rebutted by clear and unmistakable evidence that the disability existed prior to service and was clearly and unmistakably not aggravated by service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015); see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

A May 1968 physical examination report shows that the Veteran's feet and lower extremities were found to be normal upon his entrance into active duty.  Therefore, the presumption of soundness applies.  

In August 2013, the Board remanded the Veteran's service connection claim for a bilateral foot disorder in order to provide the Veteran with a VA examination and obtain medical opinions.  Specifically, the Board directed the examiner to provide an opinion as to whether any currently or previously diagnosed foot disorder was present during service, and if so, whether it clearly and unmistakably existed prior to the Veteran's entrance into active duty.  With respect to any foot disorder the examiner believed to have preexisted service, the Board directed the examiner to provide an opinion as to whether each disorder clearly and unmistakably underwent no chronic increase in severity during service.  Finally, with respect to any currently or previously diagnosed foot disorder which was not present during service, the Board directed the examiner to provide an opinion as to whether any such disorder was etiologically related to service.  The Board further directed the examiner to provide a rationale for all opinions expressed.

The Veteran underwent a VA examination in December 2013.  The examination report indicates that the Veteran "entered the [United States Marine Corps] in 1968 with a notation of pes planus on his enlistment examination after being denied acceptance by the Navy."  The examiner opined that "the claimed condition, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury, or illness" and provided the following rationale, in relevant part:

The Veteran was on active duty in the military for 14 months.  He was found to have congenital anomalies of supple pes planus, clawfoot deformities, and spina bifida occulta. . . .  This Veteran clearly and unmistakably had these condition[s] exist prior to his enlistment into the military.  

The Board finds that the December 2013 VA examiner's opinion is insufficient for two reasons.  First, the examiner indicated that pes planus was noted on the Veteran's enlistment examination; however, as previously noted, no foot or lower extremity disorders were noted upon the Veteran's entrance into active duty.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on an inaccurate factual premise are not probative).  Additionally, the examiner did not provide a rationale to support the opinion that the Veteran's pes planus and clawfoot deformities clearly and unmistakably existed prior to service.  See Stefl, 21 Vet. App. at 124.  As such, the Board finds that a remand is necessary in order to obtain another medical opinion in accordance with the terms of the Board's August 2013 remand directives.  See Stegall, 11 Vet. App. at 271. 

Accordingly, the case is remanded for the following action:

1.  The evidence of record must be reviewed by the December 2013 VA examiner in order to obtain a supplemental opinion.  If the December 2013 VA examiner is unavailable or unable to render the requested supplemental opinion, the evidence of record must be reviewed another appropriate examiner, and the examiner must indicate that these records have been reviewed.  

After a review of the evidence of record, the examiner must provide opinions as to:

a.)  Is there clear and unmistakable evidence that a foot disorder preexisted the Veteran's military service?  If so, please specifically describe which disorder(s) preexisted service and describe the evidence establishing that the disorder(s) preexisted service.  The examiner is advised that no foot or lower extremity disorders were noted during the Veteran's physical examination upon his entrance into active duty.  

b.)  Are any of the foot disorders noted during service or after service of a congenital or developmental nature?  If so, please specify each disorder and whether such is in fact a defect or disease.  For VA purposes, a defect differs from a disease in that a defect is "more or less stationary in nature" while a disease is "capable of improving or deteriorating."  Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009).  

If any congenital or developmental defect was present at entry into service, was this defect at least as likely as not (50 percent or greater probability) subject to a superimposed disease or injury during service resulting in additional disability apart from the defect?  If the answer to this question is "yes," please describe the additional disability.  

c.)  For each disorder or congenital or developmental disease that clearly and unmistakably preexisted service, please address whether there is clear and unmistakable evidence that such was NOT aggravated by military service?  Note: In this special context, "aggravation" has occurred where there is an increase in disability beyond the natural progress of the disease.  If so, please describe the evidence showing that the disorder(s) or disease(s) was/were not aggravated during service.

d.)  For legal purposes, the examiner is asked to consider the Veteran free from any disorder at entry into service unless there is clear and unmistakable evidence that the disorder preexisted service AND clear and unmistakable evidence the disorder was not aggravated during service.  

For any currently diagnosed foot disorder that VA must consider as having not preexisted service, provide an opinion as to whether such disorder at least as likely as not (50 percent probability or greater) had its onset in or is otherwise related to service.  In answering this discussion please consider the in-service complaints and diagnoses related to the feet.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

2.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the action taken in the paragraph above, the claim of entitlement to service connection for a bilateral foot disorder must be readjudicated.  If any benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


